Title: To Thomas Jefferson from Thomas Mann Randolph, 9 April 1802
From: Randolph, Thomas Mann
To: Jefferson, Thomas


            Dear Sir,
              Edgehill April 9. 1802.
            Your letter inclosing Captain Lewises memorandum came to me regularly: I return him thanks for the information and express my gratitude to you for the credit you offerr me with the Georgia merchants. Long sickness or a broken limb should allways be deemed possible and provided for before hand.—Martha received the medal today: the execution is fine but Ceracchi was much better worth copying than Houdon. So good an imitation of the marble would be admirable.—The Country is just begining to smile here but the earth is very bare yet from drought. Your Tufton farm is an ornament to the County.—We are all well.
            yours most affectionately
            Th: M. Randolph
          